Case 9:17-cv-80495-KAM Document 758 Entered on FLSD Docket 12/31/2020 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

                                CASE NO. 9:17-CV-80495
                                MARRA-MATTHEWMAN

   CONSUMER FINANCIAL PROTECTION
   BUREAU,

              Plaintiff,

         v.

   OCWEN FINANCIAL CORPORATION,
   OCWEN MORTGAGE SERVICING, INC.,
   OCWEN LOAN SERVICING, LLC; and
   PHH MORTGAGE CORPORATION,

              Defendants.


     DEFENDANTS’ CONSOLIDATED REPLY MEMORANDUM IN SUPPORT OF
   MOTION TO SEAL SUMMARY JUDGMENT AND DAUBERT MOTION MATERIALS
             AND SUMMARY JUDGMENT OPPOSITION MATERIALS
Case 9:17-cv-80495-KAM Document 758 Entered on FLSD Docket 12/31/2020 Page 2 of 11




          Defendants Ocwen Financial Corporation, Ocwen Mortgage Servicing, Inc., Ocwen Loan
   Servicing, LLC, and PHH Mortgage Corporation (collectively, “Ocwen” or “Defendants”)
   hereby submit this Consolidated Reply in support of their Amended Motion to Seal Summary
   Judgment and Daubert Motion Materials (DE 726) and their Motion to Seal Summary Judgment
   Opposition Materials (DE 737) (collectively, “Motions to Seal”). In the Motions to Seal, Ocwen
   showed that a very small number of exhibits in the re-submitted summary judgment motion
   materials should be sealed pursuant to Local Rule 5.4. Ocwen demonstrated that a small number
   of the 300-plus summary judgment exhibits contain confidential, privileged, or competitively
   sensitive information, and should be filed under seal, either in whole or in part. Specifically,
   those documents should be sealed because they contain confidential and privileged, self-critical
   analysis and information, or sensitive business or proprietary information belonging to Ocwen,
   or a third party. All of the documents at issue are confidential under the Stipulated Protective
   Order [DE 51] entered in this case. Plaintiff Consumer Financial Protection Bureau (“CFPB” or
   “Plaintiff”) never challenged these confidentiality designations pursuant to the Court-ordered
   process in the Stipulated Protective Order. Instead, the CFPB attached the vast majority of
   documents at issue to its summary judgment submissions, and now opposes Ocwen’s Motions to
   Seal that confidential material.1
          The CFPB raises three arguments in its Opposition to Defendants’ Amended Motion to
   Seal Summary Judgment and Daubert Motion Materials [DE 744] and its Opposition to
   Defendants’ Motion to Seal Summary Judgment Opposition Materials [DE 757]. First, the
   CFPB claims that the self-critical analysis or self-evaluative privilege does not protect the
   documents at issue. However, none of the authority that the CFPB cites supports its position.
   All of the cases the CFPB relies on concern the more severe remedy of preventing production of
   documents in discovery. Ocwen is not seeking to block production of the documents at issue.
   Instead, Ocwen has argued that the reasoning behind the self-evaluative privilege can and should
   apply here to keep the documents out of the public domain at this point in the case. The CFPB


   1
     Ocwen’s Motions to Seal also seek to redact borrowers’ personally identifiable information
   (“PII”) that appears in various exhibits. See DE 726 at 7-8; DE 737 at 4-5. Ocwen specifically
   moved to redact individual borrowers’ names, addresses, loan numbers and/or financial account
   numbers to protect PII from public disclosure, pursuant to Local Rule 5.4(b) and Rule 5.2 of the
   Federal Rules of Civil Procedure. The CFPB consents to this portion of the relief that Ocwen
   seeks, therefore PII is not addressed in this Consolidated Reply.
Case 9:17-cv-80495-KAM Document 758 Entered on FLSD Docket 12/31/2020 Page 3 of 11




   has had full use of the documents at issue, and thus not only are the cases cited by the CFPB
   inapplicable to the facts here, the underlying concerns expressed by the courts in those same
   cases also do not apply. Second, the CFPB argues that the Court cannot seal confidential and
   sensitive business documents because Ocwen has not demonstrated competitive harm would
   result. This argument lacks merit. Ocwen has demonstrated that competitive harm would result
   from public disclosure of these documents, either because they are expressly subject to
   confidentiality agreements, or because the documents reveal internal business and compliance
   processes in effect today that Ocwen’s competitors could use to their advantage. Third, the
   CFPB claims that some of the documents Ocwen seeks to seal contain information that is in the
   public record. This argument, too, fails because the CFPB cherry picks quotes and information
   from the public record, and ignores that there is far more confidential or competitively sensitive
   content in the documents that Ocwen seeks to seal than is present in publicly filed documents.
   Moreover, if the CFPB is correct that “much of the at-issue information is already in the public
   record,” as the CFPB contends (DE at 744 at 1), then the CFPB should have cited those publicly
   filed exhibits in support of its summary judgment arguments as a less onerous alternative to
   using Ocwen’s confidential material, which requires sealing.
          For these reasons, and those in Ocwen’s Motions to Seal, the Court should seal the
   limited number of documents to avoid harm to Ocwen or any third party. Ocwen requests that
   these materials remain sealed until the Court’s decision on the parties’ cross motions for
   summary judgment, or until a trial in the matter.
   I.     The Self-Critical Analysis Or Self-Evaluative Privilege Supports Sealing Ocwen’s
          Documents.

          Ocwen demonstrated in its Motions to Seal that 13 documents, or portions thereof, in the
   parties’ summary judgment materials contain confidential information and discussions regarding
   corrective actions Ocwen has taken in response to regulatory exams or reviews.2 Specifically,


   2
    Ocwen originally moved to seal a total of 19 documents: 16 documents based on the self-
   critical analysis privilege, and 3 documents that contained sensitive business information
   (addressed in Section II, infra). Ocwen carefully compared the information it sought to seal with
   the information the CFPB identified as publicly available. In doing so, Ocwen determined that
   information in 4 of the 19 documents was publicly available and thus should not be maintained
   under seal. Ocwen therefore withdraws its motion to seal as to: (1) SMF 55B (Plaintiff’s Fifth
   Set of Requests for Production to Defendants, Ex. B data dictionary); (2) SMF Ex. 58 (excerpt



                                                    2
Case 9:17-cv-80495-KAM Document 758 Entered on FLSD Docket 12/31/2020 Page 4 of 11




   Ocwen seeks to seal its confidential response to the CFPB’s PARR letter (SJX 57); information
   about numerous Corrective Action Plans, or “CAPs” (SJX 43, SJX 53, SJX 54, SJX 81, SJX 93,
   SJX 128, RSF Ex. 5, and Pl. Opp. Exs. 6, 22, and 28); portions of privileged communications
   with a Florida State regulator (SJX 178); and an Ocwen Remediation Report created in response
   to the CFPB’s civil investigative demand (SJX 131). See DE 726 at 2-6; DE 737 at 2-3. Each of
   these documents is protected by the self-critical analysis, or self-evaluative privilege, which has
   been recognized as a qualified privilege that protects retrospective analyses of past conduct,
   practices and occurrences, and the resulting consequence, for the purpose of candid self-
   evaluation. Reichhold Chems. v. Textron, 157 F.R.D. 522, 524 & 527 (N.D. Fla. 1994). The
   self-critical analysis privilege should be recognized to encourage and protect from disclosure a
   company’s candid assessment of its “compliance with regulatory and legal requirements without
   creating evidence that may be used against them by their opponents in future litigation.” Id. at
   524.
          The Eleventh Circuit has not yet addressed the self-critical analysis privilege. However,
   in addition to the Northern District of Florida in Reichhold, “a number of federal courts have
   recognized that self-critical analyses are generally privileged.” In re Block Island Fishing, Inc.,
   323 F. Supp. 3d 158, 160 (D. Mass. 2018) (applying the self-evaluative privilege and granting
   protective order) (citing Tice v. Am. Airlines, Inc., 192 F.R.D. 270, 272 (N.D. Ill. 2000) and
   Coates v. Johnson & Johnson, 756 F.2d 524, 551 (7th Cir. 1985)). See also Scott v. City of
   Peoria, 280 F.R.D. 419, 423 (C.D. Ill. 2011) (“There can be no doubt that [the self-critical
   analysis] privilege exists . . . .”) (citing Coates, 756 F.2d at 551); English v. Wash. Metro Area
   Transit Auth., 323 F.R.D. 1, 14 (D.D.C. 2017) (applying the self-evaluative privilege to portions
   of an investigatory report because they “contain[ed] [defendant’s] substantive analysis and
   conclusions, which epitomize the type of information protected by the self-evaluative
   privilege”). In its Motions to Seal, Ocwen argued that the rationale for protecting such
   information from disclosure should apply here, because the substantive analysis and conclusions
   in the documents at issue are precisely of the type that courts often protect from disclosure. And,
   in this case, competing concerns that would normally weigh against recognizing the privilege do




   from Expert Report of John Searson on behalf of the CFPB); (3) Searson Ex. 1 (same document
   as SMF Ex. 58); and (4) Pl. Opp. Ex. 26 (Memory Aid).


                                                    3
Case 9:17-cv-80495-KAM Document 758 Entered on FLSD Docket 12/31/2020 Page 5 of 11




   not apply here given that Ocwen is not seeking to prevent any disclosure of the documents at all,
   it is seeking only to have the documents remain out of the public domain until trial.
          The CFPB argues that the self-critical analysis should not apply to Ocwen’s documents,
   citing cases that have refused to recognize the privilege. Importantly, every case that the CFPB
   cites for this argument is distinguishable, because those cases declined to apply the privilege to
   shield documents from discovery – a far more drastic remedy than Ocwen seeks here.3 Ocwen
   recognized in its opening motions that courts in this district disfavor allowing any party to rely
   on the privilege as a basis for withholding production because of concerns that it will hinder fair
   and open discovery, and Ocwen did not rely on the privilege to withhold the documents from
   production during discovery at all.
          Instead, Ocwen argues that the rationale underlying the privilege – encouraging self-
   critical analysis while protecting the companies’ privacy interests – applies here. Ocwen
   requests that the Court protect from public view a limited number of documents applying the
   rationale of Reichhold, and other courts that have held that privacy interests support sealing self-
   critical analysis, even in instances where that information was not protected from discovery. See
   Scanlon v. Lawson, No. 16-cv-4465, 2020 U.S. Dist. LEXIS 40489, at *3-4 (D.N.J. Mar. 9,
   2020); Durkin v. Wabash Nat’l, No. 10-cv-2013, 2013 U.S. Dist. LEXIS 44462, at *5-6 (D.N.J.
   Mar. 28, 2013). The CFPB, as Ocwen’s regulator, and in discovery in this action, has had full
   access to all of the documents at issue, and thus the concern weighing against the privilege is not
   at issue here. In fact, the Court’s general disfavor of applying the self-evaluative privilege to
   prevent discovery is precisely why Ocwen produced this material, albeit designated as
   confidential under the Stipulated Protective Order.




   3
     See Burrow v. Forjas Taurus S.A., 334 F. Supp. 3d 1222, 1232–33 (S.D. Fla. 2018)
   (considering self-evaluative privilege in discovery dispute); Jaber v. NCL (Bahamas) Ltd., No.
   14-20158-CIV, 2014 WL 12629670, at *5 (S.D. Fla. Oct. 24, 2014) (same); Bonnell v. Carnival
   Corp., No. 13-cv-22265, 2014 WL 10979823, at *5 (S.D. Fla. Jan. 31, 2014) (same); Hill v.
   Celebrity Cruises, Inc., No. 09-23815-CIV, 2010 WL 5419006, at *2 (S.D. Fla. Dec. 23, 2010)
   (same); Berner v. Carnival Corp., No. 08-22569-CIV, 2009 WL 982621, at *1 (S.D. Fla. Apr.
   10, 2009) (same); In re Air Crash Near Cali, Colombia on Dec. 20, 1995, 959 F. Supp. 1529,
   1533 (S.D. Fla. 1997) (same); In re Sahlen & Assocs., Inc., No. 89-cv-6308, 1990 WL 284508, at
   *1 (S.D. Fla. Nov. 5, 1990) (same); Cherenfant v. Nationwide Credit, Inc., No. CIV-03-60655,
   2004 WL 5313965, at *4-5 (S.D. Fla. May 10, 2004).

                                                     4
Case 9:17-cv-80495-KAM Document 758 Entered on FLSD Docket 12/31/2020 Page 6 of 11




          The CFPB’s other arguments opposing sealing self-evaluative privileged documents fail,
   as they, too, are based on preventing documents from discovery, rather than sealing certain
   documents from the public record. The CFPB argues (DE 744 at 8; DE 757 at 7) that the self-
   evaluative privilege does not apply when, “like here, information is requested by the
   government.” The authority the CFPB cites is misplaced, as it pertains to a motion to quash a
   federal agency’s subpoena to produce documents. See In re Kaiser Aluminum & Chem. Co., 214
   F.3d 586, 593 (5th Cir. 2000) (citing FTC v. TRW, Inc., 628 F.2d 207, 210 (D.C. Cir. 1980)).
   Again, this is not a discovery dispute with the CFPB, which has had the documents at issue for
   years. Instead the Court must weigh the general public interest in court proceedings against
   Ocwen’s demonstrated interest in keeping self-critical analysis confidential until trial. In
   Ocwen’s view, the balance should weigh in favor of keeping the materials confidential at this
   juncture, particularly given that Ocwen is not seeking to seal information at trial.
          The CFPB also incorrectly claims the documents cannot be sealed because Ocwen has
   waived the self-evaluative privilege. Contrary to the CFPB’s argument, Ocwen’s self-evaluative
   privilege was not waived because the documents were produced to the CFPB. See Pittston Co. v.
   United States, 368 F.3d 385, 406 (4th Cir. 2004) (upholding lower court’s decision to keep
   documents sealed pursuant to a protective order and rejecting plaintiff’s claims that the
   documents should have been unsealed because “[plaintiff] already had access to the documents
   covered by the protective order”). Indeed, the Stipulated Protective Order specifically covered
   Ocwen’s confidential investigative information that the CFPB possessed prior to the filing of this
   action. See DE 51 at § 11.5.
          Finally, the CFPB’s argument that the 13 documents cannot be sealed because the
   documents contain objective facts and not subjective evaluations is false. The CFPB’s chart of
   selective excerpts from the at-issue documents (DE 744, Exhibit 2) does not support this
   argument. Instead, the CFPB quotes some statements of fact while pointedly ignoring that the
   documents at issue also contain Ocwen internal analysis and assessments, audit conclusions,
   internal investigations, and corrective action plans. A full review of the documents at issue show
   that they concern compliance reviews, planned or proposed remediation measures, and various
   investigations and analyses, not simply objective facts. See also infra Section III (refuting
   CFPB’s argument that the information Ocwen seeks to seal is in the public record).




                                                     5
Case 9:17-cv-80495-KAM Document 758 Entered on FLSD Docket 12/31/2020 Page 7 of 11




          Each of the documents discussed above, and in its Motions to Seal (DE 726 at 2-6; DE
   737 at 2-4) concerns Ocwen assessing compliance with and detailing business changes necessary
   in response to regulatory exams, or its own compliance analysis. Allowing businesses to
   candidly evaluate their compliance in confidence promotes and fosters compliance with
   regulatory and legal requirements. Because Ocwen’s interest in keeping self-critical analysis
   confidential outweighs the public interest in viewing these documents prior to trial, the Court
   should grant Ocwen’s Motions to Seal.
   II.    Public Filing Of Sensitive Business Information Would Cause Competitive Harm.
          Ocwen also demonstrated in its Motion to Seal that two documents should be sealed, in
   whole or in part, because they contain either Ocwen’s or third party Altisource Solutions’
   confidential and sensitive business or proprietary information. See DE 726 at 6-7. The CFPB
   argues in response that these document cannot be sealed because Ocwen has not substantiated
   the harm that would result from public disclosure. This argument fails because Ocwen has
   shown that competitive harm would result from disclosure of these documents, which reveal,
   among other things, Ocwen’s business processes and compliance review processes.
          Ocwen seeks to seal SJX 134, the Issue Tracking Convergence spreadsheet, an Ocwen
   internal report from its Business, Risk, and Controls, or “BRC” access database. See Exhibit 1,
   Declaration of Jenna D. Evans In Support of Defendants’ Motions to Seal Summary Judgment
   and Daubert Motion Materials and Summary Judgment Opposition Materials (“Evans Decl.”) at
   ¶ 5. The Issue Tracking is a document extracted from the BRC database that Ocwen created and
   implemented to allow Ocwen personnel to log various concerns about loan servicing so that they
   could be investigated. Id. Ocwen personnel could access the document to log issues, and
   Ocwen’s Risk and Compliance groups would review the concerns or issues that were logged and
   conduct investigations into those issues in order to assess the legitimacy and, if applicable,
   impact of such concerns. Id.
          The CFPB argues that SJX 134 cannot be sensitive business information because it is a
   list of past servicing errors, and the information is outdated. DE 744 at 13-15. This is not so.
   The Issue Tracking Convergence spreadsheet is large chart that compiles over 2,800 issues that
   were identified, investigated, analyzed to determine whether they were risk or compliance issues,
   and resolved, with comments detailing the company’s process throughout. See Evans Decl. ¶¶ 5-
   6. If the Issue Tracking Convergence spreadsheet was publicly filed, Ocwen’s competitors could



                                                    6
Case 9:17-cv-80495-KAM Document 758 Entered on FLSD Docket 12/31/2020 Page 8 of 11




   use the document and cause harm to Ocwen, including a loss of business. Id. at ¶ 8. Disclosing
   this volume of information, with various internal compliance issues, over the course of several
   years, without the benefit of context, could cause competitive harm to Ocwen. Id.
          In addition, contrary to the CFPB’s assertion, the Issue Tracking Convergence
   spreadsheet is not simply a list of past issues and a note indicating when it was resolved. SJX
   134 demonstrates Ocwen’s internal process for investigating and resolving issues, including: (1)
   the steps Ocwen takes to address and resolve issues; (2) detailed description of issues identified
   and reviewed; and (3) the action plan for how those issues were resolved, with detailed
   comments. Id. at ¶ 9. The Issue Tracking Convergence spreadsheet can be searched and filtered
   by any one of Ocwen’s of business units and sub-business units. Id. Ocwen’s internal
   investigation practices and the processes that Ocwen uses to track and resolve those issues
   revealed by SJX 134 could also cause harm to Ocwen’s business, as it gives competitors access
   those processes. Id.
          Although the Issue Tracking Convergence spreadsheet documents issues investigated in
   2009-2015, it is not “outdated,” as the CFPB argues. Public disclosure of this document would
   also reveal some current Ocwen’s business practices, and, as noted above, Ocwen’s issue
   resolution processes. See Evans Decl. at ¶ 10. The Issue Tracking Convergence spreadsheet
   reveals some business processes for servicing loans that are still followed today. See id. For
   example, Ocwen’s Cashiering business practices, including how certain correspondence is to be
   handled, or fraud reporting issues, are apparent from SJX 134. Id. There are many ongoing
   Ocwen business practices and concerns that are revealed by this document. Id.
          The CFPB’s Opposition argument also fails with respect to SJX 117, a Technology
   Products Letter, between Ocwen and Altisource Solutions, a third-party. The Technology
   Products Letter expressly states that Ocwen and Altisource “agree that neither party will disclose
   this Technology Products Letter or the contents hereof,” except as necessary to comply with law
   or legal process, and other exceptions including governmental reporting or business reporting to
   parent companies, affiliates or auditors. See Evans Decl. ¶ 12. SJX 117 also refers to an August
   10, 2009 Technology Products Services Agreement, between Ocwen and Altisource Solutions.
   Id. Section 12 of that Agreement contains a confidentiality provision that prevents Ocwen from
   disclosing Altisource’s confidential information, including technical or business information or
   data. Id. at ¶ 13. SJX 117 contains Altisource Solutions’ confidential information and should be



                                                    7
Case 9:17-cv-80495-KAM Document 758 Entered on FLSD Docket 12/31/2020 Page 9 of 11




   sealed, or Altisource could be harmed. See id. at ¶¶ 14.4 Ocwen’s Motion to Seal SJX 134 and
   SJX 117 should therefore be granted.
   III.   The Information Ocwen Seeks To Seal Is Not In The Public Record.
          In its Opposition, the CFPB also claims that Ocwen seeks to seal information in several
   (but not all) of the documents that is in the public record.5 This argument lacks merit. First, the
   CFPB selectively quotes and mischaracterizes the documents that Ocwen seeks to seal, in its
   Oppositions and in its chart (DE 744, Exhibit 2) that purports to show information already in the
   public record. For instance, the CFPB argues the Court should not seal specific CAPs because
   there is general information on those CAPs in testimony, briefs, and other documents, but the
   public information the CFPB points to does not contain the detailed and specific information
   about CAPs that Ocwen moves to seal. Importantly, the CFPB also ignores that several of the
   documents Ocwen seeks to seal are large compilations of multiple servicing compliance issues,
   remediation issues, or issues from CAPs, all contained in one, large document. For example,
   SJX 134, the Issue Tracking Convergence spreadsheet, contains over 2,800 items in a centralized
   report. The CFPB identified seven of the same items mentioned elsewhere in public documents,
   but the fact that 7 of 2,800 items are mentioned elsewhere does not undermine Ocwen’s
   justification for sealing the document. SJX 134, as well as SJX 131 (Ocwen’s Remediation
   Report), and SJX 128 (Ocwen’s Escrow Action Plan) all contain sensitive business and/or self-
   critical analysis of a multitude of issues, in one large compilation. Disclosing those documents
   would harm Ocwen and reveal its self-evaluative information for thousands of issues, as well as
   its internal processes and compliance functions. Ocwen has attached to this Consolidated Reply
   as Exhibit 2 a chart addressing the CFPB’s document-specific arguments, and in nearly every
   case, the information Ocwen seeks to seal is not in the public record.
          Finally, the vast majority of the confidential documents that Ocwen seeks to seal are ones
   that the CFPB opted to include in its summary judgment materials. If, as the CFPB contends,
   the same information is in the public record (which Ocwen disputes), then the CFPB should cite
   to those publicly filed documents in support of its summary judgment arguments, rather than



   4
     SJX 134 and SJX 117 should also be sealed because they are not in the public record. See infra
   Section III.
   5
     The CFPB does not argue in its Oppositions that either SJX 43 or SJX 57 contains information
   that is in the public record. These documents therefore should remain confidential.


                                                    8
Case 9:17-cv-80495-KAM Document 758 Entered on FLSD Docket 12/31/2020 Page 10 of 11




   Ocwen’s confidential, sensitive and protected information, which would obviate the need for
   sealing most of the at-issue documents. If the CFPB cannot do so, that is only further proof that
   the information is not, in fact, already publicly available.
                                             CONCLUSION
          For the reasons stated above and in Ocwen’s Motions to Seal, Owen respectfully requests
   that confidential documents and information be maintained under seal until the Court’s decision
   on the parties’ cross motions for summary judgment, or until a trial in the matter.


    Dated: December 31, 2020                        Respectfully submitted,

                                                    /s/ Catalina E. Azuero
                                                    Bridget Ann Berry (Fla. Bar No. 515639)
                                                    Andrew Stuart Wein (Fla. Bar No. 1005238)
                                                    GREENBERG TRAURIG, P.A.
                                                    777 South Flagler Drive, FL 33401
                                                    Tel.: 561.650.7900
                                                    berryb@gtlaw.com
                                                    weina@gtlaw.com
                                                    Thomas M. Hefferon (pro hac vice)
                                                    Sabrina M. Rose-Smith (pro hac vice)
                                                    GOODWIN PROCTER LLP
                                                    1900 N Street, NW
                                                    Washington, DC 20036
                                                    Tel.: 202.346.4000
                                                    thefferon@goodwinlaw.com
                                                    srosesmith@goodwinlaw.com
                                                    Laura A. Stoll (pro hac vice)
                                                    GOODWIN PROCTER LLP
                                                    601 S. Figueroa Street
                                                    Los Angeles, CA 90017
                                                    Tel.: 213.426.2500
                                                    lstoll@goodwinlaw.com
                                                    Catalina E. Azuero (Florida Bar No. 821411)
                                                    GOODWIN PROCTER LLP
                                                    100 Northern Avenue
                                                    Boston, MA 02210
                                                    Tel.: 617.570.1000
                                                    cazuero@goodwinlaw.com

                                                    Attorneys for Defendants




                                                     9
Case 9:17-cv-80495-KAM Document 758 Entered on FLSD Docket 12/31/2020 Page 11 of 11




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served on
   December 31, 2020 via ECF on all counsel or parties of record listed below:

                                          Jean Healey
                                 Email: jean.healey@cfpb.gov

                                           Atur Desai
                                  E-mail: atur.desai@cfpb.gov

                                          Tianna Baez
                                 E-mail: tianna.baez@cfpb.gov

                                       Amanda Roberson
                              E-mail: amanda.roberson@cfpb.gov

                                      Stephanie Brenowitz
                             E-mail: stephanie.brenowitz@cfpb.gov

                                       Erin Mary Kelly
                                  E-mail: erin.kelly@cfpb.gov

                                         James Savage
                                E-mail: james.savage@cfpb.gov

                                          Greg Nodler
                                 E-mail: greg.nodler@cfpb.gov

                                        Michael Posner
                               E-mail: michael.posner@cfpb.gov

                                    Jack Douglas Wilson
                                E-mail: doug.wilson@cfpb.gov

                                        Shirley T. Chiu
                                 E-mail: shirley.chiu@cfpb.gov

                                 Lawrence DeMille-Wagman
                              Email: Lawrence.wagman@cfpb.gov


                                                        /s/ Catalina E. Azuero
                                                          Catalina E. Azuero




                                              10
